Per Curiam. Appellant Eric Davis filed a motion for rule on the clerk on September 15, 1998. We denied the motion because appellant’s attorney, C. Richard Lippard, did not admit fault in failing to timely file the record. See Davis v. State, 334 Ark. 427, 975 S.W.2d 97 (1998) (per curiam). We indicated, however, that we would grant the motion if appellant’s attorney filed within thirty days a motion and affidavit accepting full responsibility for not timely filing the record. Appellant’s attorney has assumed full responsibility for the error in a second motion for rule on the clerk filed on October 28, 1998.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Johnson v. State, 332 Ark. 78, 959 S.W.2d 54 (1998) (per curiam); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this per curiam will be forwarded to the Committee on Professional Conduct. See Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978).